TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00052-CV


                                Amber Lynn Allen, Appellant

                                               v.

                                 Cody Phillip Allen, Appellee




            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 19-1399-F395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on April 21, 2021. To date, the brief has not

been tendered for filing and is overdue. On July 27, 2021, this Court sent a notice to appellant

informing her that her brief was overdue and that a failure to file a satisfactory response by

August 6, 2021, would result in the dismissal of this appeal for want of prosecution. To date,

appellant has not filed a brief or a motion for extension of time. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: August 12, 2021